Citation Nr: 1129066	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-46 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 1944 to January 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss, rated 0 percent, and granted an increased (10 percent) rating for osteoarthritis of the left clavicle and elbow, both effective from January 25, 2008 (date of claim).  The Veteran's claims file is in the jurisdiction of the Los Angeles, California RO.  

In September 2009, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  Such a hearing was scheduled for January 2011; however, he failed to report.

Regarding the rating assigned for the Veteran's osteoarthritis of the left clavicle and elbow, in October 2008, he initiated an appeal of the September 2008 rating decision and argued that the two joints (left clavicle and elbow) should be rated separately.  In a January 2011 rating decision, the Veteran was awarded a separate (10 percent) evaluation for osteoarthritis of the left elbow with scar, effective from January 25, 2008.  As this resolved the matter on appeal and the Veteran has not expressed disagreement with the rating or effective date of the separate evaluation, the matters of the ratings assigned for his left clavicle and left elbow are no longer before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It is not shown that at any time during the appeal period the Veteran had hearing acuity worse than Level II in the right ear or worse than Level IV in the left ear.

CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating, while a January 2011 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, an April 2008 letter also provided him with general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ( "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA audiological evaluations in August 2008 and in August 2010.  As will be discussed in greater detail below, the reports from the VA audiological evaluations contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

B. Factual Background

VA treatment records show that in August 2007, the Veteran requested an audiology appointment because he could not hear very well.  In September 2007, he underwent an audiologic evaluation; mild to profound sloping sensorineural hearing loss with fair word recognition scores in both ears was diagnosed.  The Veteran was fitted for hearing aids in October 2007.  In June 2009, he reported he could not hear with his hearing aids.  A hearing aid check confirmed the Veteran's complaints, and his earmolds were cleaned of cerumen.  In December 2009, the Veteran requested another audiologic evaluation.  Mild to profound steeply sloping sensorineural hearing loss with fair word recognition scores in both ears was diagnosed.  It was additionally noted that there were no significant changes in the Veteran's hearing compared to his prior audiologic evaluation in September 2007.

On VA audiological evaluation in August 2008, the Veteran complained he had difficulty hearing conversations, and noted that he had hearing aids issued by VA.  Audiometry revealed that puretone air conduction thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
75
105
LEFT
30
35
55
75
105
The average puretone thresholds were 66 decibels in the right ear and 68 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 80 percent in the left ear.  [Puretone bone conduction thresholds, in decibels, were also reported; however, the examiner indicated that an air conduction study better reflected the Veteran's hearing loss levels.]

On VA audiological evaluation in August 2010, the Veteran reported he could not hear normal conversations and required hearing aids.  Audiometry revealed that puretone air conduction thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
70
90
105
LEFT
50
45
65
80
105

The average puretone thresholds were 79 decibels in the right ear and 74 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in both ears.  [Puretone bone conduction thresholds, in decibels, were also reported; however, the examiner indicated that an air conduction study better reflected the Veteran's hearing loss levels.]  Severe sensorineural hearing loss in both ears was diagnosed.  The examiner opined that the effect of the Veteran's bilateral hearing loss on his usual occupation and activities of daily living was that he had difficulty hearing and participating in normal conversational situations without hearing aids.

C. Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  As will be discussed below, the current noncompensable rating assigned for the Veteran's bilateral hearing loss encompasses the greatest level of hearing impairment shown at any time during the appeal period; accordingly, "staged ratings" are not warranted.

The only audiometry of record suitable for rating purposes is that on August 2008 and August 2010 VA audiological evaluations.  On August 2008 VA audiological evaluation, average puretone thresholds were 66 decibels, right ear, and 68 decibels, left ear.  Speech discrimination was 100 percent for the right ear and 80 percent for the left.  Under Table VI, such hearing acuity constitutes Level II hearing in the right ear and Level IV hearing in the left ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a noncompensable rating under Code 6100.  

At the August 2010 VA audiological evaluation, average puretone thresholds were 79 decibels, right ear, and 74 decibels, left ear.  Speech discrimination was 96 percent in each ear.  Under Table VI, such hearing acuity constitutes Level II hearing in each ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity also warrants a noncompensable rating under Code 6100.  Neither the August 2008 nor the August 2010 VA audiometry showed an exceptional pattern of hearing that would warrant rating the disability under the alternate criteria in Table VIA.

The Board notes that the Veteran underwent audiologic evaluation for treatment purposes on two occasions, in September 2007 and in December 2009.  Although neither the specific puretone thresholds nor the speech discrimination testing results were reported for either of the evaluations, mild to profound sloping sensorineural hearing loss was diagnosed in September 2007, and mild to profound steeply sloping sensorineural hearing loss was diagnosed in December 2009.  On both occasions, the Veteran was noted to have fair word recognition scores in both ears, and in December 2009, it was also noted that his hearing had not changed significantly when compared against his September 2007 audiologic evaluation.  Under governing regulation, testing of hearing loss disability for VA rating purposes must meet specific requirements (to include speech discrimination testing in a controlled setting using a Maryland CNC word list).  There is no indication that the September 2007 and December 2009 audiologic evaluations were conducted in the specific manner required by regulation, and thus are not appropriate for use in rating the Veteran's hearing loss disability.  Nevertheless, it is noted that the findings and diagnoses provided during the September 2007 and December 2009 audiologic evaluations are consistent with the diagnosis provided at the August 2010 VA audiological evaluation, severe sensorineural hearing loss.

Regarding the Veteran's assertions that his hearing impairment is greater than reflected by the 0 percent rating assigned, the Board acknowledges he is competent to testify as to symptoms he experiences, including the presence of hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a layperson, he is not competent to establish the level of hearing disability by his own opinion.  As was noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 0 percent rating.  See Lendenmann, 3 Vet. App. at 349.

Finally, the Board has considered whether referral for extraschedular consideration is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to, bilateral hearing loss that are not encompassed by the schedular criteria.  In fact, the functional loss noted and self-reported by the Veteran, i.e., being unable to hear normal conversations, is fully contemplated by the schedular criteria.  As there is also no objective evidence, or allegation, suggesting that the schedular criteria are inadequate, the Board finds that the schedular criteria clearly encompass the symptoms and impairment shown and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  There is also no evidence (or allegation) that the Veteran's bilateral hearing loss has rendered him unemployable or would render him unemployable if he were to seek employment.  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable disability rating for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


